(See Glover v. Glover, ante, 152.)
This was a controversy without action to determine the title to land which plaintiff has contracted to convey to the defendant. The deed under which plaintiff's title is derived conveys the land to him "his lifetime and then to his heirs and his heirs, and assigns." The word "assigns" was stricken through with a pen.
For the reasons stated in Glover v. Glover, No. 234, ante, 152, we think the court below has ruled correctly in holding that plaintiff can convey a good and sufficient title in fee.
The judgment is
Affirmed.